COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00160-CV


Sylvia Marie Ortiz                        §    From the 211th District Court

                                          §    of Denton County (2012-30927-211)

v.                                        §    January 2, 2014

                                          §    Opinion by Chief Justice Livingston

Plano Independent School District

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Sylvia Marie Ortiz shall pay all of the

costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By _________________________________
                                          Chief Justice Terrie Livingston